Citation Nr: 0527198	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-00 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for residuals of 
arthroplasty, right fifth toe (right foot disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied service connection for a 
personality disorder, a back condition, hypertension, and 
post operative residuals, right foot.  The veteran filed a 
Notice of Disagreement in April 2003.  In August 2003, the 
veteran limited his appeal to the issues of service 
connection for a personality disorder, a back condition, and 
post operative residuals, right foot.  The RO issued a 
Statement of the Case with respect to the three issues noted 
in the veteran's August 2003 submission, and the veteran 
filed his Substantive Appeal the same month.  Because the 
veteran did not include service connection for hypertension 
among the issues appealed in August 2003, this issue is no 
longer before VA.

The  issues of entitlement to service connection for a back 
condition and a right foot disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

A personality disorder is not recognized as a disease or 
injury within the meaning of applicable law governing claims 
for service connection.


CONCLUSION OF LAW

Service connection for a personality disorder is precluded by 
law.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(c) 
(2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefined VA's duty to assist a 
veteran in the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001); codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).

VA's duties to notify and assist contained in the VCAA, 
however, are not applicable to cases such as this one in 
which the law, rather than the evidence, is dispositive.  See 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

II.  Entitlement to service connection for a personality 
disorder.

The medical evidence in this case indicates that the veteran 
was variously diagnosed in service with passive aggressive 
personality disorder, with immature features (June 1981), 
immature personality disorder (September 1980), and mixed 
personality disorder (June 1981).  In addition, in September 
1980, one physician noted an assessment of "[rule out] manic 
depression, schizophreniform, toxicity."  That the same 
month, the veteran was examined again.  His initial 
assessment on admission was "[rule out] schizophrenia."  
After examination, the veteran's final diagnosis was immature 
personality disorder.  

Here, the Board notes that VA regulations provide that a 
disorder of the nature suffered by the veteran is not 
considered a disability for VA compensation purposes, and 
cannot provide a basis for service connection.  See 38 C.F.R. 
§§ 3.303(c), 4.9. 4.127; Beno v. Principi, 3 Vet. App. 439 
(1992).  "[P]ersonality disorder[s] ... are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes."  38 C.F.R. §§ 4.9, 4.127 
(2004).  See also, Winn v. Brown, 8 Vet. App. 510 (1996) 
(upholding Secretary's authority to exclude certain 
conditions from consideration as disabilities under 38 C.F.R. 
§ 4.9). 

The Board acknowledges that service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury.  See 38 C.F.R. § 4.127; 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).  However, there is no medical 
evidence showing that such has occurred in this case.  

Where, as here, the law and not the evidence is dispositive, 
the appeal must be terminated or denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, service connection for personality disorder must 
be denied.


ORDER

Entitlement to service connection for a personality disorder 
is denied.






REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection for a back condition and a right foot disability  
must be remanded for further action.

The record in this case reveals that the veteran was seen in 
service for complaints of back pain.  Post service VA records 
also reveal assessments of chronic low back pain, and also 
note "spina bifita [sic] occulta, sclerosis SI joints bilat 
x-ray 5/97" with an assessment of back disorder, nos.  

With respect to the veteran's right foot condition, the 
veteran's service medical records indicate that the veteran 
was seen numerous times in service for problems with his 4th 
and 5th  right toes.  After treatment failed to alleviate his 
condition, the veteran underwent arthroplasty on his right 
5th toe in October 1980.  Post operative follow up generally 
showed good results, but in July 1981, a lesion returned and 
further debridement was necessary.  In the final medical 
examination prior to his discharge, in June 1981, the veteran 
was noted to have pain between his right 4th and 5th right 
toes.    

Despite these indications, however, the veteran has not been 
afforded a VA examination in connection with his back and 
right foot claims in order to determine whether he has 
current back and right foot conditions that are related to or 
had their onset in service.  The Board therefore finds that a 
VA examination is warranted to determine the current nature, 
extent and etiology of any back and right foot disabilities 
found to be present, and to determine if such conditions are 
related to or had its onset during service.  Pursuant to the 
VCAA, such an examination is necessary to adjudicate the 
veteran's claim.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2004).

Prior to affording the veteran an examination, the RO should 
update the veteran's claims folder with any outstanding 
records of the veteran's treatment for his current 
conditions.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c).  In this regard, the Board observes that the 
veteran has received treatment at the Charleston, South 
Carolina, VA Medical Center.  On remand, therefore, the RO 
should update the claims file to include any medical and 
treatment records from this facility, dated since February 
2003.  In addition, the RO should specifically request a copy 
of the radiology report from May 1997 indicating that the 
veteran may have spina bifita [sic] occulta, sclerosis SI 
joints bilaterally.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
the VCAA specifically provides that the duty to assist 
requires that these records be considered in the adjudication 
of the veteran's claims.  38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for back and 
right foot conditions.  This should 
specifically include medical and 
treatment records, from the Charleston, 
South Carolina, VA Medical Center, to 
include a copy of the radiology report 
from May 1997 indicating that the veteran 
may have spina bifita [sic] occulta, 
sclerosis SI joints bilaterally, and to 
include all records dated since February 
2003.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any back 
and right foot disabilities found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any back 
and right foot disabilities found to be 
present.  If the examiner diagnoses the 
veteran as having any back and right foot 
disabilities, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
disability or disabilities was caused by 
or had its onset during service, or it 
arthritis is diagnosed, within one year 
of service.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claims.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


